DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct
species of 1) at least one U.S. Food & Drug Administration (FDA) approved anorectal
active ingredient; 2) supplements. Applicant must elect one specific U.S. Food & Drug Administration (FDA) approved anorectal active ingredient AND at least one specific supplement. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for
prosecution on the merits to which the claims shall be restricted if no generic claim is
finally held to be allowable. Currently, claim 1 is generic.
There is an examination and search burden for these patentably distinct species
due to their mutually exclusive characteristics. The species require a different field of
search (e.g., searching different classes/subclasses or electronic resources, or
employing different search queries); and/or the prior art applicable to one species would
not likely be applicable to another species; and/or the species are likely to raise different
non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of a species to be examined even though the requirement
may be traversed (37 CFR 1.148) and (ii) identification of the claims encompassing
the elected species, including any claims subsequently added. An argument that aclaim is allowable or that all claims are generic is considered nonresponsive unless
accompanied by an election.
The election of the species may be made with or without traverse. To preserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the election of species requirement, the
election shall be treated as an election without traverse. Traversal must be presented at
the time of election in order to be considered timely. Failure to timely traverse the
requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are
added after the election, applicant must indicate which of these claims are readable on
the elected species.
Should applicant traverse on the ground that the species are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the species to be obvious variants or clearly admit on the record that this is the
case. In either instance, if the examiner finds one of the species unpatentable over the
prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a)
of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration
of claims to additional species which depend from or otherwise require all the limitations
of an allowable generic claim as provided by 37 CFR 1.141.
Election
A telephone call to the attorney is not required where: 1) the restriction requirement is complex, 2) the application is being prosecuted pro se, or 3) the examiner knows from past experience that a telephone election will not be made (MPEP 812.01). Since the restriction election is considered complex, a call to the attorney for a telephone election was not made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)272-0629. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627